Citation Nr: 0327141	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  00-09 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  The propriety of an initial 10 percent rating, effective 
from January 25, 1993, and a 40 percent rating effective from 
March 29, 1999 to September 23, 2002, for residuals of a back 
injury, with lumbar instability (Diagnostic Code 5295).  

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine, 
residuals of a back injury (effective from September 23, 
2002) (Diagnostic Code 5293).  

3.  Entitlement to an initial evaluation in excess of 20 
percent for neuropathy of the left lower extremity, residual 
of a back injury.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for neuropathy of the right lower extremity, residual 
of a back injury.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Regional Office (RO), which granted a claim of service 
connection for residuals of a back injury, lumbar 
instability.  That rating assigned two initial disability 
ratings, a 10 percent rating effective from January 25, 1993 
and a 40 percent evaluation effective from March 29, 1999.  
In a May 2003 supplemental statement of the case (SSOC), the 
RO assigned separate ratings effective from September 23, 
2002:  a 20 percent rating for degenerative disc disease of 
the lumbar spine, a 20 percent rating for neuropathy of the 
left leg, and a 20 percent rating for neuropathy of the right 
leg, resulting in a combined rating of 50 percent.

The veteran's appeal of the rating was initiated following an 
original award.  Consequently, the issues on appeal are not 
the result of a claim for increased entitlement, rather one 
involving the propriety of the original evaluations assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Since the 
veteran's claim for a higher rating involves any intertwined 
issue, such as the separate ratings to be assigned orthopedic 
and neurologic manifestations of his disability, the appeal 
to the Board includes the propriety of the ratings assigned 
by the RO in May 2003.  In other words, the RO's actions were 
part and parcel of the claim already within the Board's 
jurisdiction, and the veteran does not have to separately 
indicate disagreement with those separate ratings for the 
Board to review the RO's determination.  Since higher ratings 
are available to him under potentially applicable diagnostic 
codes, the Board will consider the issues on appeal as those 
listed above.

The Board notes a claim is pending at the RO for service 
connection for colorectal cancer.  The RO appears to be 
addressing this claim, and it is not now before the Board.


REMAND

In October 2001, the Board remanded the appeal for 
development.  Although the examination satisfactorily 
addressed the questions that were asked at that time, there 
remains a lack of sufficient medical evidence to adjudicate 
the claim.  The Board finds that a second Remand is required, 
even though it will, regrettably, further delay a decision in 
this matter.   

The VA spine and neurologic examinations of January 2003 did 
not provide the medical information necessary for an 
evaluation of the veteran's service-connected disabilities.  
The veteran's service-connected low back disorder is 
evaluated under Diagnostic Code 5295 prior to September 23, 
2002 and Diagnostic Code 5293 from September 23, 2002.  Under 
Diagnostic Code 5293, as referenced in the May 2003 
supplemental statement of the case (SSOC), intervertebral 
disc syndrome (preoperatively or postoperatively) is 
evaluated, in part, on the total duration of incapacitating 
episodes over the past 12 months.  On VA examination in 
January 2003, the veteran reported "minimal" time off from 
work due to his service-connected low back disability.  The 
examiner did not ask how many and the duration of any 
incapacitating episodes.  This medical information is needed, 
and may not be found upon a review of the existing medical 
evidence on file.  See also, Notes (1), (2), (3) and (4), 
Amendment to Part 4, Schedule for Rating Disabilities, 
Diagnostic Code 5293, effective September 23, 2002.  


Additionally, the veteran was diagnosed with rectal carcinoma 
in 2001, and both the veteran and his treating physicians 
have associated the complaints of increased back pain with 
this non-service-connected disability.  See June 21, 2002 VA 
treatment record.  Treatment records of December 2001 
indicated that the veteran continued to work.  The degree of 
impairment attributable solely to service-connected 
disability must be identified to the extent possible.  
Waddell v. Brown, 5 Vet. App. 454 (1993).  

The Board notes the private treatment records of Dr. Groetz, 
D.C., are incomplete.  In an August 2002 statement, Dr. 
Groetz indicates that the veteran presented to her office in 
September 1991 following a upper spine (neck) injury, that 
she first saw the veteran for his "low" back in November 
1996, and that X-ray studies were taken at that time.  None 
of these pertinent medical records are on file for review.  
The RO appropriately asked for these records and, when they 
were not obtained, notified the veteran's attorney to submit 
the records via an October 2002 letter.  The veteran and his 
attorney are again advised that their cooperation is needed, 
that copies of all pertinent records must be obtained, not 
merely a few which they feel might be most helpful to their 
claims.  Based on VA's compliance with its duties to request 
the records and notify them when the records were not 
obtained, no further action will be taken at this point.

Also, while this case is in Remand status, although not a 
reason in and of itself to remand the case, consideration 
should be given to the recent revisions to VA's Schedule for 
Rating Disabilities of the Spine, see 68 Fed. Reg. 51454-
51458 (August 27, 2003) (effective September 26, 2003), and 
whether the revised regulations provide a basis for a higher 
rating for any period of time.

For the reasons expressed above, the matter is Remanded for 
the following requested developmental action:  

1.  Schedule the veteran for complete VA 
orthopedic and neurologic examinations to 
determine the nature and severity of his 
service-connected lumbosacral strain, 
service-connected left lower extremity 
neuropathy, if found on examination, and 
service-connected right lower extremity 
neuropathy, if found on examination, 
apart from any non-service-connected low 
back and hip pain from rectal carcinoma 
or any other non-service-connected 
disorder found on examination.  

All indicated tests and studies should be 
performed, to include X-ray studies, and 
the claims folder must be made available 
to, and reviewed by, the examiner for use 
in the study of the case.  

The neurologic examiner is to review the 
entire documented clinical history, and 
determine the severity of service-
connected right and left lower extremity 
radiculopathy, if found on examination, 
apart from any non-service-connected 
right knee and left knee disorders, to 
the extent possible.  The neurologic 
examiner should specifically state if 
there are any neurological findings of 
the left and right lower extremity, and 
if so, whether each is due to the service 
connected disability.  Symptoms of these 
disorders, if found on examination, 
should be described in detail with 
reference to Diagnostic Codes5293 and 
8520, apart from any non-service-
connected knee disability.  If this is 
not possible, then the examiner should so 
state.  

The orthopedic examiner is to review the 
entire documented clinical history, and 
determine the severity of service-
connected lumbosacral strain, in terms of 
the VA's Schedule for Rating 
Disabilities, including Diagnostic Code 
5293, specifically to include the number 
and duration of any incapacitating 
episodes, if any.  [Please note an 
incapacitating episode is defined by VA 
as included bedrest as prescribed by a 
physician, not merely the veteran 
choosing to take to bed.]  Range of 
motion studies must also be performed, 
and the examiner is to state whether 
there are any symptoms compatible with 
sciatic neuropathy, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc.  

The examiner should state whether the 
veteran has any functional limitations 
due to the service-connected lumbosacral 
strain, and if so, its extent, apart from 
non-service-connected disability.  

Each examiner should set forth all 
findings and conclusions, along with 
rationale and support for the diagnoses 
entered, in a clear, comprehensive and 
legible manner, with reference to 
supporting clinical evidence, including 
the veteran's documented clinical 
history.  

2.  After ensuring the examination 
reports fully address all questions 
asked, readjudicate the veteran's claims 
on appeal as identified on the first page 
of this remand.  In doing so, please 
consider the revisions to VA's Schedule 
for Rating Disabilities of the Spine, see 
68 Fed. Reg. 51454-51458 (August 27, 
2003) (effective September 26, 2003).  
Since this appeal originated from 
disagreement with the original grant of 
service connection and assignment of a 
disability rating, consideration should 
be given to whether higher ratings can be 
granted for any period of time since 
January 1993 (i.e., staged ratings).

If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case, which 
includes notice of the revisions to VA's 
Schedule for Rating Disabilities of the 
Spine, effective September 26, 2003.  
Give the appellant and his attorney an 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


